Ralph Lopez, et




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 24, 2015

                                      No. 04-15-00012-CV

                                    John E. RODARTE, Sr.,
                                           Appellant

                                                 v.

                                       Ralph LOPEZ, et al,
                                            Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2005-CI-18884
                         Honorable Michael E. Mery, Judge Presiding


                                         ORDER
        John E. Rodarte Sr., an inmate acting pro se, appeals the trial court’s order dismissing his
bill of review. Rodarte has not paid the filing fee that was due when the notice of appeal was
filed. On February 4, 2015, we ordered Rodarte to either pay the filing fee or to provide written
proof by February 19 that he is indigent or otherwise excused from paying the fee. If Rodarte
claimed to be indigent, our order required him to file an affidavit or unsworn declaration of
indigence pursuant to Rule 20.1 of the Texas Rules of Appellate Procedure, a certified copy of
his inmate trust account statement, and an affidavit listing his previous pro se actions, in
accordance with Chapter 14 of the Texas Civil Practice and Remedies Code. In response,
Rodarte filed a copy of his inmate trust account statement, with no accompanying pleading,
affidavit, or unsworn declaration.

         The trial court clerk has now filed a notification of late record stating the record, which
was due February 17, 2015, was not filed because Rodarte has not paid or made arrangements to
pay the clerk’s fee to prepare the record and appellant is not entitled to the record without paying
the fee.

        We therefore order Rodarte must by March 16, 2015 either (1) pay the $195.00 filing
fee and file written proof he has paid the clerk’s fee for preparing the record or (2) file in this
court an affidavit or unsworn declaration of inability to pay costs in accordance with Rule 20.1
of the Texas Rules of Appellate Procedure and an affidavit or declaration listing his previous pro
se actions, in accordance with section 14.004 of the Texas Civil Practice and Remedies Code.
       Rodarte is advised that if he fails to timely comply with this order, this appeal will be
dismissed. See TEX. R. APP. P. 37.3(b), 42.3; Douglas v. Turner, 441 S.W.3d 337 (Tex. App.—
Waco 2013, no pet.); Douglas v. Moffett, 418 S.W.3d 336 (Tex. App.—Houston [14th Dist.]
2013, no pet.).



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of February, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court